DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
Response to Amendment

Claims 1-3, 5, 7-11 are currently amended.
Claims 4, 18-21 is cancelled.
Claim 6, 12, 22-25 is previously presented.
Claim 13 is withdrawn – currently amended.
Claims 14-17 are withdrawn.


Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10-12, 24-25 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanko (US 2017/0120337).

Regarding claim 1, Kanko discloses a method of detecting defects (see defects of [0249]) in additive manufacturing process (see 3D printing/additive manufacturing of [0148]), comprising:
Depositing a first layer of material (see Fig. 35, [0242]);
Inducing a phase change (see [0147]) of the first layer via an energy beam (see energy beam of [0604]) to form a sintered material (see sintering of [0139], [0147]);
Depositing a second layer of additional powder material (see Fig. 35; [0242], [0592] which indicates the solidification of multiple layers) in at least partial contact with the first layer of material (see contact of [0585]);
Inducing a phase change of the second layer via the energy beam to form a fused sintered material that fuses the second layer with the first layer (see [0146] – fusing or welding or joining of material, multi-layer sample of [0217]);
Directing an electromagnetic radiation beam to the fused sintered material (see Figs. 11A-11B) to the fused sintered material, including to a portion of a subsurface interface between the first and second layers (see subsurface interface of [0029], [0393]);
Measuring radiation associated with the electromagnetic radiation beam returned from the fused sintered material (see OCT/optical coherence tomography of [0393]); and
Based upon measured radiation, determining a location having an elevated refracted index gradient (see [0015]/[0066] & [0349]-[0351] which discloses that the optical index is measured based on interferometry input -  [0592] & [0631] discloses that this allows for determination of voids/porosity are disclosed which are measured by the radiation scanning of the OCT) with respect to other measured locations (see [0393]/[0554] – OCT measures average refractive index of a path length between source and drain/sensed locations – in the event that 
In the event that Applicant does not consider that the invention is anticipated by the disclosure of the Kanko reference, it would have been obvious to pick and choose from the various embodiments within that single reference to perform OCT on an additively manufactured object.
Doing so had the benefit that it allowed for the detection and correction of defects in the object during manufacturing.  See cited portions.  This was desirable in Kanko.
Therefore, it would have been obvious to one of ordinary skill in the art to pick and choose between the multiple embodiments of Kanko to arrive at the claimed method before the effective filing date because doing so allowed for the detection and correction of defects in the object during additive manufacturing.

Regarding claim 5, Kanko discloses the use of OCT to determine subsurface temperature changes, fluid flow and pressure waves ([0031]) each of which corresponds to a subsurface flaw/defect/imperfection (whether the voids/porosity is viewed as a defect/flaw is a matter of definition that the reference recognized - [0509] discloses that the difference between ideal and known surface topologies can be utilized as a means to determine correction functions – correction implies that the instantaneous state is undesirable).

Regarding claim 6, Kanko discloses the use of OCT to determine the topology of sub-surface voids (holes). [0505].

Regarding claim 7, Kanko discloses (contingent limitation) further comprising a step of correcting the void or imperfection by directing the energy beam (see [0509]-[0511] & [0554] – the correction function is interpreted as a laser scanning path to apply energy to further cure the surface and/or sub-surface; [0613] indicates that the measured information may be used to control the powder deposition mechanism and/ guide control action to allow corrections to be performed within a specific region) to at least a portion of the second layer based on the determined location of the elevated refractive index gradient.

Regarding claim 10, Kanko discloses wherein the measured radiation provides a measure of backscattered light intensity from the fused sintered material.  See [0258] – the reflected imaging light is understood by one of ordinary skill in the art as a backscattered light intensity.  See cited Figs.

Regarding claim 11, Kanko discloses wherein the measured radiation provides a measure of a Doppler shift (see Doppler shifting of [0347]/[0617]) of a moving phase boundary.  Any phase boundary is considered moving during cure/process.  Figs. 36.

Regarding claim 12, Kanko discloses wherein an operating parameter (see feedback controller of [0010]) is changed based upon a comparison of the measured radiation to a reference control signal (see reference signal of [0405]).

	Regarding claim 24, Kanko discloses determining a thickness of the first layer based on the measured radiation.  See [0205], [0353] & [0520] which discloses that the layer thickness is controlled, which requires that it be determined by the OCT measurements.

25, Kanko discloses wherein the determined location of the refractive index gradient associated with the subsurface voids or defects is used for quality and validation.  See quality assurance of [0004].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kanko (US 2017/0120337) and further in view of Galic (US 4908169),

 2, Kanko does not disclose wherein the determined location of the elevated refractive index gradient indicates the first and second layers are not bonded to one another at the determined location.
Reasonably pertinent to the problem Applicant was trying to solve regarding refractive indices of flaws and deleterious regions (see title, col. 3, ll. 3-14), Galic discloses that refractive index changes are due to internal, molded-in stresses or orientation that can be determined by polarize light reflection or optical birefringence tests.  Id.
Therefore, it would have been obvious to cure regions of internal/molded-in stresses to correct the voids/defects associated with ordering of such locations.
Doing so had the benefit of making of a uniform part without flaws or deleterious regions.  This was desirable in Kanko.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the additional bonding/fusing to the method of Kanko with consideration of the flaws/defects of Galic to arrive at the claimed invention before the effective filing date because doing so created a uniform object without flaws or deleterious regions.

Regarding claim 3, in the event that there are no imperfections in the fused sintered material, there are no refractive index gradients, making this a contingent limitation.  See MPEP 2111.04 regarding the optional status of contingent limitations. 
That the defect/imperfection/refractive index gradient is present on the surface of the fused sintered material is considered an obvious location for the imperfection when the previous layer did not contain a flaw/defect (see [0509]-[0511]; [0613] of Kanko).  Therefore, under such circumstances, it would have been obvious to add additional curing radiation to remove the flaw/void/defect, as understood by one of ordinary skill in the art before the effective filing date.  
Doing so remedies the melt temperature and viscosity.  This was desirable in Kanko.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanko (US 2017/0120337) and further in view of Quere (US 2016/0101573).

Regarding claim 8, Kanko does not disclose wherein the step of correcting the void or imperfection further comprises depositing a corrective layer of material.
In the same field of endeavor of additive manufacturing (see title), Quere discloses depositing a corrective layer of material to correct a defect.  [0035] discloses depositing at least one additional predetermined volume element to correct defects.
See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  To deposit a corrective layer of material to fix a void/defect would have been selection of a known design for its intended uses.
Doing so had the benefit of remedying the defect so that the sought-after optical function is obtained.  [0035] of Quere and [0613] of Kanko.  This was desirable in Kanko.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the deposition of an additional layer of material from Quere with the additive manufacturing OCT methods Kanko to arrive at the claimed invention before the effective filing date because doing so provided the sought-after optical functioning of the article-worked upon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kanko (US 2017/0120337) and further in view of Herzog (US 2004/0094728).

Regarding claim 9, Kanko does not disclose wherein the step of correcting the imperfection on the surface of the fused sintered material comprises removing material by ablation.
In the same field of endeavor of additive manufacturing (see title), Herzog discloses correcting imperfections by adding additional radiation to the imperfection site, which is taken as an obvious synonym with ablation.  [0006].
Doing so had the benefit that it made it easier the production of large-volume components without defects (homogeneously). [0003].  This was desirable in Kanko.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the laser ablation step of Herzog with the imperfection/defect detection and additive manufacturing method of Kanko to arrive at the claimed invention before the effective filing date because doing so had the benefit of facilitating the production of large-volume homogeneous components.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kanko (US 2017/0120337) and further in view of Herzog (US 2004/0094728) and Bayer (US 2012/0213659).
Regarding claim 23, the combination Kanko/Herzog does not disclose wherein the portion of material to be removed comprises a protrusion on the surface of the material.
	Reasonably pertinent to the problem Applicant was trying to solve regarding additive manufacturing (see title), Bayer discloses wherein removal of protrusions by laser ablation.  [0009], [0016], [0020] and claims 32/45.
	Bayer made it possible to product components with fine structure and hollow regions. [0005].  This was desirable in Kanko.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the ablation of protrusions of Bayer to the additive manufacturing method of Kanko to arrive at the .

Allowable Subject Matter

Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 22, none of the cited prior art or any prior art available discloses:
“wherein the energy beam is a spatially chirped beam”.
	Spatially chirped beams would not have produced obvious/predictable results in defect detection methods for additive manufacturing tracking.
	Closest prior art newly made of record, and reasonably pertinent to the problem Applicant was trying to solve regarding OCT and laser methods (see [0083]), Lubatschowski (US 2003/0110862) discloses a spatially chirped pulse.  Id.
To use a spatially chirped pulse of Lubatschowski in the OCT additive manufacturing method of Kanko would have allowed for allowed for the determination of the relative spatial strength of the refractive index gradient which corresponded to the void/defect/imperfection magnitude.  [0017].  
Furthermore, it allowed for the determination of the particular properties of the material to be machined; [0047].  
However, there was not motivation for one of ordinary skill in the art to apply a spatially chirped beam to an additive manufacturing defect detection method of Kano and therefore arrive at the claimed invention before the effective filing date.  While within the level of ordinary 
Therefore, in consideration of the claimed subject matter as a whole, the claim 22 is allowable.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712